DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 2/5/19, the following is a final office action. Claims 1 and 6 are amended. Claims 1-6 are pending in this application and are rejected as follows.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-021308, filed on February 8, 2018.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-6 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 1-6, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite “Mathematical Concepts”.  The claimed invention is a method that allows for access and update of electronic money records, which is a method of mathematical relationships, mathematical formulas or equations and mathematical calculations as described in the “Mathematical Concepts” grouping. The mere nominal recitation of a generic computer/computer network does not take the claim out of the  “Mathematical Concepts” grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of accessing, and updating, money information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing money records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing and updating information related to money records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (JP 2005134996 A) and further in view of  SHIMIZU et al (JP 2019020162 A).

As per claim 1, YAMAMOTO discloses: 

when a user uses a vehicle of car sharing, reading a balance of electronic money stored in an IC chip of the user using an IC reader-writer, the electronic money being prepaid, (DISCLOSURE, TECH- SOLUTION “Further, the ETC in-vehicle apparatus of the present invention includes a transmission / reception unit that transmits / receives wireless data to / from a roadside device, a card / write unit that / writes an IC card that stores a prepaid balance’);

acquiring a usage fee and use end time of the vehicle by the user from a car sharing management device, (DISCLOSURE, TECH SOLUTION, “In the ETC in-vehicle device of the present invention, when the & card is inserted into the card read / write unit, the control unit reads the contents of the recording unit and receives the toll payment notice from the roadside device; (DISCLOSURE, TECH SOLUTION,. “The ETC roadside device of the present invention comprises transmission / reception means .... The usage fee of the toll road is calculated from the prepaid balance sent wirelessly from the in-vehicle device and the information of the entrance gate where the in-vehicle device enters the toll road, and the exit is calculated from the difference between the prepaid S888 and the usage fee”);

when the balance is less than the usage fee, subtracting a prescribed amount equal to or less than the balance from the electronic money of the IC chip using the IC reader-writer, (DISCLOSURE, TECH SOLUTION, “A SS after use after passing through the gate is calculated and transmitted to the in-vehicle device, and if it is determined that the SNSS88 after use is less than the toll road usage fee, a notification of unpaid toll and unpaid amount or insufficient amount is sent to the in- vehicle device Control is performed to transmit to the apparatus and open the gate bar. “...“If it is determined, the unpaid amount or the insufficient amount is from the §& card. With this configuration, it is possible to preferentially withdraw the unpaid amount or the insufficient amount from the && card”).

collecting a difference  between the usage fee and the prescribed amount, (DISCLOSURE, TECH SOLUTION, If it is determined, the unpaid amount or the insufficient amount is subtracted from the IC card. With this configuration, it is possible to preferentially withdraw the unpaid amount or the insufficient amount from the IC card”)

YAMAMOTO does not disclose the following limitations, however, SHIMIZU et al discloses:

acquiring a use end time of the vehicle, (SHIMIZU et al: Description Before the navigation device 1 is rented to the user, the sales clerk of the rental car company store sets use end time information in the navigation device 1 to specify the scheduled time when the use of the rental car is ended (hereinafter referred to as use end time). To do. Here, the use end time is a scheduled time to return a rental car that has been rented by paying a usage fee);

collecting a difference  between the usage fee and the prescribed amount before the use end time of the vehicle by the user, (SHIMIZU et al, Description:  it is necessary to pay an additional fee if the rental car is not returned by that time. . The control unit 18 displays a start button for instructing the start of the return time notification function on the menu screen displayed on the display unit 5. When the user instructs the start of the return time notification function by selecting this start button, the control unit 18 displays the time indicated by the set use end time information and the current time recorded by the real-time clock function or the GPS receiver. The remaining time which is a difference with the present | current time calculated | required from the time information input…The user of the rental car sees the display on the display unit 5 and informs the store of the rental company that rented the rental car by telephone or the like that the extended usage time of the rental car, the extended time, and the identification information of the rental car are rented. To do. Here, the extended time is the time for which the rental car is further used on condition that an additional fee is paid beyond the initial usage time of the rental car according to the payment amount.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by SHIMIZU et al in the systems of YAMAMOTO, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 2, YAMAMOTO discloses:

wherein collecting the difference includes subtracting the difference from the electronic money of the IC chip using the IC reader-writer, the electronic money having received payment, (DISCLOSURE, TECH SOLUTION, If it is determined, the unpaid amount or the insufficient amount is from the RS card. With this configuration, it is possible to preferentially withdraw the unpaid amount or the insufficient amount from the && card”).

As per claim 3, YAMAMOTO discloses:

wherein collecting the difference includes notifying the user of a place where payment to the electronic money of the IC chip is enabled, (BEST-MODE “if the full amount of the unpaid amount cannot be reduced (step S26), the reduction is stopped, and a reminder for STK and an ETC unusable warning are given by the speaker 27 or the display 28 (step S27). In response to this processing, when the user deposits the necessary amount into the IC card 3 in the

service a or the like (step S28), the reduction processing is performed again to record the prepaid balance and the ETC use prohibition is canceled (Step S29). This step S28 is always monitored as a subroutine, and after step S29, the process returns to the main routine)

As per claim 4, YAMAMOTO discloses:

further comprising causing the car sharing management device to prohibit use of the car sharing by the User after use of the vehicle until the difference is calculated, (ABSTRACT “... A road-side apparatus 1 calculates usage toll based on the prepaid balance from the on-vehicle apparatus 2 and an inlet gate number, and calculates post-usage balance after passage through the outlet gate based On a difference between the prepaid balance and the usage toll. When it is determined that the post-usage balance is lower than a highway usage toll, a toll unpayment report and an amount of unpaid money are transmitted to the on-vehicle apparatus 2 so as to prohibit the usage of the ETC.). 

As per claim 5, YAMAMOTO discloses:
 wherein collecting the difference includes collecting the difference by a management device of another service that is used by the user, (BACKGROUND-ART “Conventionally, in ETC, payment of charges without stopping the vehicle is performed by wirelessly exchanging data related to travel charges between a roadside device installed at a toll booth and an in-vehicle device on which the vehicle is mounted. Can be done automatically. For payment of charges, an IC card having a credit function is mainly used, but use of a prepaid IC card storing a prepaid balance is also being studied (for example, see Patent Document 1).)” 

As per claim 6, this claim recites similar limitations as those of independent claim 1, and is therefore still rejected for similar reasons. 

Prior Art Considered
The following prior art has been considered relevant but has not been used n the current rejection:
NAKANO (JP 2006103846 A)
Response to Arguments
Applicant’s arguments, see response/arguments, filed 2/15/22, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SHIMIZU et al (JP 2019020162 A).
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.
With regard to the 101 rejection, Applicant traverses the rejection and argues the Alice decisions.  However, Examiner respectfully disagrees.  The claims of the present invention are similar to Alice.  Alice ruled the use of general purpose computers as a tool to conduct abstract ideas wasn’t enough to make the claims eligible.  Like Alice, the present claims are merely using general purpose computers as a tool to conduct abstract ideas, and are therefore ineligible.
In addition, Applicant argues that the claims do not fall into the enumerated groupings of abstract ideas for determining whether the claim recites a judicial exception.  However, Examiner respectfully disagrees.  The present claims fall into the “Mental Process” grouping since the claims disclose access and update of electronic money records, which is a method performed in the human mind (including an observation, evaluation, judgement or opinion), and specifically, an observation and evaluation and is therefore an abstract idea.  
Applicant further argues that “reading a balance…”, and “subtracting a prescribed amount…” are not process which can be performed in the human mind since they specifically recite interactions with a manipulation of an IC chip with an IC reader-writer. However, Examiner has now updated the 101 rejection to show the claims as rejected under the “Mathematical Concepts” grouping.
Applicant disagrees that  the instant claims recite a judicial exception under prong one of Step 2A (which Applicant refutes), the claims nevertheless are integrated into a practical application.  Applicant also argues that the Guidance states that in Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. However, Examiner contends that there are no claim limitations that add meaningful limits to the invention. Although, Applicant's amendments introduce the establishment of subtracting a prescribed amount equal to or less than the balance from the electronic money of the IC chip using the IC reader-writer, and collecting a difference between the usage fee and the prescribed amount before the use end time, Examiner interprets that this electronic calculation is merely a standard, generic computer that facilitates electronic money update activity in an a electronic money environment. In other words, Examiner interprets that the claimed computer components are still recited at a high level of generality and are merely invoked as tools to perform an existing electronic money records update process. Examiner has found that simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, and accordingly the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea of "Mathematical Concepts". Because of this, Examiner concludes that the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Examiner maintains that the claims are directed to an abstract idea. 
Applicant also argues the claims amount to significantly more and uses DDR Holdings as an example.  However, Examiner respectfully disagrees.  However, the claims at issue here do not require an arguably inventive device or technique, unlike the claims at issue in DDR Holdings.  The use of generic computer elements like an IC reader-writer do not alone transform an otherwise abstract idea into patent-eligible subject matter.  (See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)).  Furthermore, to  the  extent  that FairWarning suggests that its claimed invention recites a technological advance relating to accessing and combining disparate information sources, its claims do not recite any such improvement. Rather, the claimed invention is directed to the broad concept of updating electronic money data. The claims here do not propose a solution or overcome a problem “specifically arising in the realm of computer [technology].” DDR Holdings, 773 F.3d at 1257. At most, the claims require that these processes be executed on a generic computer. 


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
June 7, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628